DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of the species of JNK inhibitor as SEQ ID NO: 172 and species of disease/disorder as inflammation of the lung in the reply filed on September 7, 2021 is acknowledged. Claims 7, 8 and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 7, 2021.
Status of Claims
Claims 1-9, 11-13, 17-19, 30, 65 and 66 are pending. Claims 7, 8 and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species. Claims 1-6, 9, 11-13, 17-19, 65 and 66 are under examination.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
The present application is a continuation of US Application No. 15/217,326, filed 07/22/2016, now U.S. Patent No. 10,596,223. US Application No.  is a division of US Application No. 14/367,706, filed 06/20/2014, now abandoned. US Application No. 14/367,706 is a national stage entry of PCT/EP2012/005362, International Filing Date: 12/21/2012 and claims foreign priority to PCT/EP2011/006481, filed 12/21/2011.
Information Disclosure Statement
The information disclosure statements (IDS) submitted January 26, 2021, August 10, 2020, June 24, 2020, March 25, 2020, and February 4, 2020 with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 9, 11-13, 17-19, 65 and 66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, claim 19 recites “treatment of dark neurone induced for example by an inflammatory pain”, “cataract, in particular age related cataract”, “neovascular maculopathy (e.g., caused by high myopia, tilted disc syndrome, choroidal osteoma or the like)”, “retinopathy, in particular retinopathy of prematurity and diabetic retinopathy”, “periodontitis, in particular chronic periodontitis”, “cardiomyopathies, in particular chemotherapy induced cardiomyopathies”, “myocardial infarct, in particular acute myocardial infarcation”, “hepatitis, such as chronic or fulminant hepatitis”, “depression and depressive disorders (in particular preventing of depressive disorders develop on a background of cytokine-induced sickness behavior”, and “hyperalgesia, such as diabetes induced hyperalgesia”. The claim is indefinite for the following reasons: The phrase “for example” renders the claim indefinite because it is 
Claim 19 recites the phrase “free radicals (leading to cellular stress)”. Claim 19 is indefinite because it is unclear whether or not the phrase within the parenthesis is a claim limitation or not a limitation.
Claim 1 recites in the preamble “A method of treatment of the human or animal body” and recites in the body of the claims “administering to a subject”. The specification of the instant application teaches “ a subject  may be e.g., a human subject or an animal subject” (see page 35, lines 27-33) which is interpreted to mean the term “subject” is not necessarily limited to a human or animal. Thus, the claim is indefinite because there is a lack nexus between the preamble (i.e., human or animal body) which is limited in scope when compared to the body of the claim (i.e., subject) which is broader in scope. It is suggested to amend the claim to recite a nexus between the body of the claim and the preamble. An amendment such as “A method of treatment of the human or animal body comprising administering to a subject comprising the human or animal body”. Claims 2-6, 9, 11-13, 17-19, 65 and 66 which depend from claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as these claims incorporate by dependency the indefiniteness of claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-
Claims 1-6, 9, 11-13, 17-19, 65 and 66 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lee et al. (“Inhibition of c-Jun NH2-terminal kinase or extracellular signal-regulated kinase improves lung injury”, Respiratory Research, 2004, 15 pages) in view of Bonny (WO 2011/160827 A2; filed June 21, 2011).
Lee et al. teach inhibition of JNK as a potential effective therapeutic strategy in interventions of inflammatory cascade-associated lung injury. See the abstract and page 14, §Conclusion. Lee et al. administering the JNK inhibitor SP600125 to rats to treat LPS-induced lung inflammation (elected species-lung inflammation) and injury. See page 2 of 15, right col.-§Experimental Protocols.
The difference between the claimed invention and the teachings of Lee et al. is the JNK inhibitor administered. Lee et al. do not teach the JNK inhibitor is an inhibitor which comprising an inhibitory (poly-)peptide sequence according to the following general formula of SEQ ID NO: 1 or a JNK inhibitor which comprises an inhibitory (poly-)peptide sequence sharing at least 80% sequence identity with SEQ ID NO:1 as presently claimed (see e.g., present claim 1).
The teachings of Bonny relate to inhibitors of JNK. Bonny teaches peptide inhibitors of JNK which comprise an inhibitor (poly-)peptide sequence according to general formula of SEQ ID NO: 1 wherein the JNK inhibitors of Bonny are identical in structure and function as the claimed JNK inhibitors which comprise an inhibitor (poly-)peptide sequence according to general formula of SEQ ID NO: 1. Bonny expressly teach a JNK inhibitor comprising the sequence of present SEQ ID NO: 172 (elected species). See SEQ ID NO: 172. SEQ ID NO: 172 has the amino acid sequence rKKRrQRRrRPkRPaTLNLf (present SEQ ID NO: 172). See p. 21, . See e.g., Figures 7-12 and page 4, line 28 through page 5, line 16.
Although Lee et al. do not teach the JNK inhibitors as claimed, it would have been obvious to the artisan of ordinary skill at the time of the invention to administer a JNK inhibitor taught by Bonny such as the JNK inhibitor comprising SEQ ID NO: 172 to a subject with lung inflammation to arrive at the presently claimed invention. The artisan of ordinary skill in the art would have been motivated to substitute the JNK inhibitors of Bonny for the JNK inhibitor SP600125 taught by Lee et al. because the peptide inhibitors of Bonny inhibit JNK. There would be a reasonable expectation of success given that Lee et al. expressly teach and show inhibition of JNK attenuated the inflammatory cascade of LPS-induce lung inflammation. It is prima facie obvious to substitute equivalents known for the same purpose. See MPEP §2144.06.
Regarding present claims 2-6, 9, 11, 12, 13 and 65, Bonny teaches a preferred example of a JNK inhibitor is the JNK inhibitor of SEQ ID NO: 172. SEQ ID NO: 172 comprises the transporter sequence of SEQ ID NO: 46 and the inhibitor (poly-)peptide sequence of SEQ ID NO: 8 (in bold) and has the amino acid sequence rKKRrQRRrRPkRPaTLNLf (present SEQ ID NO: 172). See p. 21, Table 3. The transporter sequence, rKKRrQRRr (SEQ ID NO: 46) is directly positioned N-terminal to the (poly-)peptide sequence RPkRPaTLNLf (SEQ ID NO: 8).
Regarding present claim 17 and 66, Lee et al. teach administering the JNK inhibitor by injection intraorally (orally) and thus the JNK inhibitor is in a pharmaceutically acceptable carrier. See page 2 of 15, right col.-§Experimental Protocols.
Regarding claims 18 and 19, the rats taught by Lee et al. have LPS-induced lung inflammation (inflammation of the lung; inflammatory disease).
prima facie obvious to the artisan of ordinary skill.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-6, 9, 11-13, 17-19, 65 and 66 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 10,596,223 B2. 
Claims 1-5 of U.S. Patent No. 10,596,223 B2 claim a method of treating interstitial cystitis (inflammatory disease in a subject in need thereof comprising administering a JNK inhibitor peptide comprising SEQ ID NO: 172 (a JNK inhibitor comprising an inhibitory polypeptide sequence according to SEQ ID NO: 1; comprises SEQ ID NO:8, comprises SEQ ID NO:48) wherein the peptide is in a pharmaceutical composition which comprises a pharmaceutically acceptable carrier. U.S. Patent No. 10,596,223 B2 defines the term subject includes an animal or human (see col. 31, lines 60-67); therefore, the scope of the subject includes a human and animal body. The portion of the reference disclosure that describes subject matter that falls within the scope of a reference claim may be relied upon to properly construe the scope of that claim. MPEP §804.
Therefore, claims 1-5 of U.S. Patent No. 10,596,223 B2 anticipate the presently claimed invention. Although the claims at issue are not identical, they are not patentably distinct from each other.

Claims 1-6, 9, 11-13, 17-19, 65 and 66 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 5, 10, 11, 35, 41, 42, and 44-52 of copending Application No. 16/430,697 (reference application). 
Regarding claims 1-6, 9, 11-13, 17-19, 65 and 66, claims 1, 2, 5, 10, 11, 35, 41, 42, and 44-52 of copending Application No. 16/430,697 disclose a method for prophylaxis or treatment of interstitial cystitis/painful bladder syndrome (IC/PBS), for reducing symptoms associated with IC/PBS or for delaying progression of IC/PBS in a subject in need thereof, and a method for prophylaxis or treatment of interstitial cystitis/painful bladder syndrome (IC/PBS), for reducing symptoms associated with IC/PBS or for delaying progression of IC/PBS in a subject in need thereof, a method for prophylaxis or treatment of cystitis, for reducing symptoms associated with cystitis or for delaying progression of cystitis in a subject in need thereof, and a method for prophylaxis or treatment of bladder infection, for reducing symptoms associated with bladder infection or for delaying progression of bladder infection in a subject in need thereof comprising administering to the subject a JNK inhibitor, which comprises an inhibitory (poly-)peptide sequence according to the following general formula: 
X1-X2-X3-R-X4-X5-X6-L-X7-L-X8 (SEQ ID NO: 1), 
wherein X1 is an amino acid selected from amino acids R, P, Q and r, 
wherein X2 is an amino acid selected from amino acids R, P, G and r, 
wherein X3 is an amino acid selected from amino acids K, R, k and r, 
wherein X4 is an amino acid selected from amino acids P and K, 
wherein X5 is an amino acid selected from amino acids T, a, s, q, k or is absent, 
wherein X6 is an amino acid selected from amino acids T, D and A, 
wherein X7 is an amino acid selected from amino acids N, n, r and K; and w

wherein an amino acid residue given in capital letters indicates an L-amino acid, while an amino acid residue given in small letters indicates a D amino acid residue, 
with the proviso that at least one of the amino acids selected from the group consisting of X1, X2, X3, X5, X7 and X8 is/are a D-amino acid(s), 
wherein the JNK inhibitor comprises a transporter sequence and wherein the JNK inhibitor comprises 
a) the sequence of SEQ ID NO: 172 or
b) a sequence sharing at least 80% sequence identity with SEQ ID NO: 172, with the proviso that said sequence sharing at least 80% sequence identity with SEQ ID NO: 172 
i) maintains the L-arginine (R) residue on position 4 in its sequence stretch corresponding to SEQ ID NO: 1, 
ii) maintains the two L-leucine (L) residues in its sequence stretch corresponding to SEQ ID NO: 1, and 
iii) exhibits at least one D-amino acid at positions X1, X2, X3, X5, X7 or X8 in its sequence stretch corresponding to SEQ ID NO: 1: and 
wherein the JNK inhibitor is administered intravesically.
Although the claims at issue are not identical, they are not patentably distinct from each other. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-6, 9, 11-13, 17-19 and 65 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10,967,038 B2 in view of Bonny (WO 2011/160827 A2; filed June 21, 2011). 
Claims 1 and 2 of U.S. Patent No. 10,967,038 B2 disclose a method for treating a chronic or non-chronic inflammatory eye disease in a subject in need thereof, the method comprising administering a JNK inhibitor (poly-) peptide comprising less than 150 amino acids in length to the subject, wherein the chronic or non-chronic inflammatory eye disease is selected from the group consisting of posterior uveitis, an inflammatory eye disease of the blephera, an inflammatory eye disease of the conjunctiva, an inflammatory eye disease of the sclera, an inflammatory eye disease of the vitreous body, and an inflammatory eye disease of the orbital bone.
The different between the claims of U.S. Patent No. 10,967,038 B2 and the claimed invention is the structural sequence of the JNK inhibitor administered. 
The teachings of Bonny relate to inhibitors of JNK. Bonny teaches peptide inhibitors of JNK which comprise an inhibitor (poly-)peptide sequence according to general formula of SEQ ID NO: 1 wherein the JNK inhibitors of Bonny are identical in structure and function as the claimed JNK inhibitors which comprise an inhibitor (poly-)peptide sequence according to general formula of SEQ ID NO: 1. Bonny expressly teach a JNK inhibitor comprising the sequence of present SEQ ID NO: 172 (elected species). See SEQ ID NO: 172. SEQ ID NO: 172 has the amino acid sequence rKKRrQRRrRPkRPaTLNLf (present SEQ ID NO: 172). See p. 21, Table 3.
It would have been obvious to the artisan of ordinary skill at the time of the invention to substitute the JNK inhibitor taught by Bonny such as the JNK inhibitor comprising SEQ ID NO: prima facie obvious to substitute equivalents known for the same purpose. See MPEP §2144.06.
Summary
	No claim is allowed. Claims 1-6, 9, 11-13, 17-19, 65 and 66 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are rejected under pre-AIA  35 U.S.C. 103(a) and are rejected on the ground of nonstatutory double patenting.
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lianko G Garyu whose telephone number is (571)270-7367. The examiner can normally be reached Monday through Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D. Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 
/LIANKO G GARYU/Primary Examiner, Art Unit 1658                                                                                                                                                                                                        
Lianko G. Garyu, Ph.D.
Primary Examiner
Art Unit 1658